Order issued November 25, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01761-CR
                      ________________________________________

                          JOE EARL WALTON, JR., Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Bridges, Lang-Miers, and Myers

       Based on the Court’s opinion of this date, we DENY as moot the May 23, 2014 motion

of Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Joe Earl Walton, Jr.,

TDCJ No. 1902520, Dalhart Unit, 11950 FM 998, Dalhart, Texas, 79022.



                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE